Case 1:18-cv-00211-TSE-JFA Document 120-1 Filed 05/03/19 Page 1 of 1 PageID# 1097




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA


  SIMRET SEMERE TEKLE,                                     Case No.: 1:18-cv-211
                Plaintiff,
         v.

  NOUF BINT NAYEF ABDUL-AZIZ AL SAUD
  MOHAMMAD BIN ABDULLAH AL SAUD
                Defendants.


  I, SATENIK “SATI” HARUTYUNYAN, DECLARE:

         1.     I am an attorney at the law firm of Jenner & Block LLP and counsel to Plaintiff

  Simret Semere Tekle in the above-captioned matter.

         2.     Appended hereto as Exhibit A is a true and accurate copy of the Letter to John L.

  Brownlee and Stuart G. Nash, Holland & Knight LLP, from Sati Harutyunyan, Jenner & Block

  LLP (April 26, 2019).

         3.     Appended hereto as Exhibit B is a true and accurate copy of the Letter from John

  L. Brownlee and Stuart G. Nash, Holland & Knight LLP, to Sati Harutyunyan, Jenner & Block

  LLP (April 29, 2019).


  I declare, under penalty of perjury under the laws of the United States and Virginia that the
  foregoing is true and correct, and that I executed this Declaration on May 3, 2019 in Washington,
  DC.

                                                        /s/ Satenik “Sati” Harutyunyan
                                                       Sati Harutyunyan
                                                       JENNER & BLOCK LLP
                                                       1099 New York Avenue NW, Ninth Floor
                                                       Washington, DC 20001
                                                       (202) 637-6347
                                                       sharutyunya@jenner.com
